STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              March 28, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
BRANDON GERACE,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-1230	 (BOR Appeal No. 2047107)
                   (Claim No. 2012001057)

LOGAN HYDRAULICS COMPANY,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Brandon Gerace, by John Blair, his attorney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. Logan Hydraulics Company, by Jeffrey
Brannon, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated October 5, 2012, in
which the Board affirmed a March 26, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s November 28,
2011, decision denying a request for surgery to the right hand/wrist. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        On June 28, 2011, Mr. Gerace injured his right wrist while lifting a piece of sheet metal
in the course of his employment as a welder with Logan Hydraulics Company. Later that day,
Mr. Gerace was diagnosed with a right wrist sprain and an old right scaphoid fracture. On July
19, 2011, the claim was held compensable for a right wrist sprain. On September 21, 2011, Mr.
Gerace was examined by Alan Koester, M.D., who diagnosed him with a right wrist sprain/strain
with an underlying right scaphoid nonunion. Dr. Koester noted that the scaphoid nonunion
occurred during a motorcycle accident five years earlier. He then stated that the scaphoid
                                                1
nonunion was aggravated by Mr. Gerace’s work-related injury. Dr. Koester performed a surgical
stabilization of the scaphoid on October 13, 2011. On November 3, 2011, Prasadarao
Mukkamala, M.D., performed an independent medical evaluation. Dr. Mukkamala concluded
that the October 13, 2011, surgery was not necessitated by the compensable injury. He further
concluded that the compensable injury was a simple sprain/strain and that the surgery was
performed to treat a nonunion of the scaphoid resulting from an earlier non-compensable injury.
On November 28, 2011, the claims administrator denied a request for authorization for the right
wrist surgical procedure.

        In its Order affirming the November 28, 2011, claims administrator’s decision, the Office
of Judges held that the right wrist surgery at issue was requested for the stabilization of a non­
compensable right wrist fracture and was therefore not reasonably required for the treatment of
the compensable right wrist sprain. Mr. Gerace disputes this finding and asserts that the evidence
of record demonstrates that he required right wrist surgery as a result of his compensable right
wrist sprain.

        The Office of Judges noted that Mr. Gerace’s claim was held compensable for a right
wrist sprain, and also noted that the right scaphoid fracture occurred five years before the
compensable wrist sprain during a non-work-related motorcycle accident. The Office of Judges
then found that Dr. Koester requested the surgery at issue for the purpose of stabilizing the
scaphoid fracture of the right wrist. Finally, the Office of Judges concluded that the evidence of
record indicates that the requested surgery was performed with the intention of stabilizing a right
wrist fracture that did not occur in the course of Mr. Gerace’s employment. The Board of Review
reached the same reasoned conclusions in its decision of October 5, 2012. We agree with the
reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: March 28, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2